            Case 2:16-cv-02921-JAD-VCF Document 54 Filed 08/09/19 Page 1 of 3



     JOSEPH H. HUNT
 1   Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director, District Court Section
 3
     EDWARD S. WHITE
 4   Senior Litigation Counsel
 5   JOSEPH F. CARILLI, JR.
     N.H. Bar Identification No. 15311
 6   Trial Attorney
     United States Department of Justice
 7   Civil Division
     Office of Immigration Litigation
 8   District Court Section
     P.O. Box 868, Ben Franklin Station
 9   Washington, D.C. 20044
     Telephone: (202) 616-4848
10   E-mail: joseph.f.carilli2@usdoj.gov
11   Counsel for the Respondent
12                                UNITED STATES DISTRICT COURT
13                                       DISTRICT OF NEVADA
14   MOHAMMAD AL FALAHI,                 )
                                         )                 Case No.: 2:16-cv-02921-JAD-VCF
15                     Petitioner,       )
                                         )
16         vs.                           )                 STIPULATED DISMISSAL
                                         )                       & ORDER
17   UNITED STATES CITIZENSHIP AND       )
     IMMIGRATION SERVICES,               )                           ECF No. 54
18                                       )
                       Respondent.       )
19   ____________________________________)
20           Petitioner Mohammad Al Falahi and Respondents U.S. Citizenship and Immigration
21   Services (“Parties”), by and through undersigned counsel, file this Notice of Stipulated Dismissal
22   under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
23           On June 28, 2019, U.S. Citizenship and Immigration Services approved Petitioner’s Form
24   N-400, Application for Naturalization, and, subsequently, on July 26, 2019, Petitioner swore his
25
     oath of naturalization and became a naturalized U.S. citizen. Therefore, this case is moot. The
26
     Parties stipulate to the dismissal of this case with prejudice and agree to bear their own costs and
27
     fees, if any.
28   




                                                      1
           Case 2:16-cv-02921-JAD-VCF Document 54 Filed 08/09/19 Page 2 of 3




 1
     Date: August 9, 2019                             Respectfully submitted,
 2
     ____________________                             JOSEPH H. HUNT
 3   HOLLY WELBORN                                    Assistant Attorney General
     State Bar Number
 4
     American Civil Liberties Union of Nevada         WILLIAM C. PEACHEY
 5   601 South Rancho Dr. Suite B-11                  Director
     Las Vegas, NV 89106
 6                                                    EDWARD S. WHITE
 7   Counsel for the Petitioner                       Senior Litigation Counsel

 8                                                    /s/ Joseph F. Carilli, Jr.
                                                      JOSEPH F. CARILLI, JR.
 9                                                    N.H. Bar Identification No. 15311
10                                                    Trial Attorney
                                                      United States Department of Justice
11                                                    Civil Division
                                                      Office of Immigration Litigation
12                                                    District Court Section
13                                                    P.O. Box 868, Ben Franklin Station
                                                      Washington, D.C. 20044
14
                                                      Counsel for the Respondent
15
16       Based on the parties' stipulation [ECF No. 54] and good cause appearing, IT
     IS HEREBY    ORDERED
           IT IS SO ORDERED:that this case is DISMISSED. The Clerk of Court is
17   directed to CLOSE THIS CASE.
18                                              ________________________________
                                                            ____
                                                               _ __
                                                                 ____________
                                                                          _ _______
19   DATED: 8/13/2019                           HON. JENNIFER  ER A.
                                                             FER
                                                               ER  A. DORSEY
                                                                       DORSR EY
                                                                              EY
                                                United States Di
                                                              District
                                                                   i JJudge
                                                                          d
20
21
22
23
24
25
26
27
28


                                                  2
